DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to each of the first portion and the second portion of the guide plate includes a first coupling portion coupled to the camera housing and a first extension portion extending from the central portion to the first coupling portion and extending to be inclined from the central portion, and wherein each of the third portion and the fourth portion of the guide plate includes a second coupling portion coupled to the camera housing and a second extension portion extending from the central portion to the second coupling portion and extending to be inclined from the central portion, classified in H04N 5/23287.
II. Claims 14-18, drawn to a lens carrier of which at least a portion is disposed inside the second camera housing and which comprises the lens, and a plurality of balls disposed between the lens carrier and the second camera housing, wherein the second camera housing includes a top surface to which the lens is exposed, a bottom surface facing the top surface, and side surfaces disposed between the top surface and the bottom surface, wherein the side surfaces includes a first corner area and a second corner area, which substantially face each other in the direction of the first rotation axis, , classified in H04N 5/2254.
III. Claims 19 and 20, drawn to a printed circuit board (PCB) disposed in the camera housing and surrounding at least a portion of the camera assembly; a plurality of coils including a first coil disposed on a first area of the PCB, a second coil disposed on a second area of the PCB, and a third coil disposed on at least a portion of the camera assembly; and a processor electrically connected to the, the first coil, the second coil, and the third coil, wherein the processor is configured to perform: a first function related to the camera assembly by rotating the camera assembly about at least one of the first rotation axis or the second rotation axis by using at least one of the first coil or the second coil; and a second function related to the camera assembly by moving the lens using the third coil in a direction that is substantially parallel to the optical axis L of the lens, classified in H04N 5/2253.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. 
I has separate utility such as each of the first portion and the second portion of the guide plate includes a first coupling portion coupled to the camera housing and a first extension portion extending from the central portion to the first coupling portion and extending to be inclined from the central portion, and wherein each of the third portion and the fourth portion of the guide plate includes a second coupling portion coupled to the camera housing and a second extension portion extending from the central portion to the second coupling portion and extending to be inclined from the central portion without a lens carrier of which at least a portion is disposed inside the second camera housing and which comprises the lens, and a plurality of balls disposed between the lens carrier and the second camera housing, wherein the second camera housing includes a top surface to which the lens is exposed, a bottom surface facing the top surface, and side surfaces disposed between the top surface and the bottom surface, wherein the side surfaces includes a first corner area and a second corner area, which substantially face each other in the direction of the first rotation axis, and third corner area and the fourth corner area, which substantially face each other in a direction of the second rotation axis, wherein the plurality of balls include a plurality of first balls adjacent to the fourth corner area and a plurality of second balls adjacent to the first corner area, wherein the plurality of second balls is greater than the plurality of first balls, and wherein a chamfer area is disposed between the fourth corner area and the top surface and without a printed circuit board (PCB) disposed in the camera housing and surrounding at least a portion of the camera assembly; a plurality of coils including a first coil disposed on a first area of the PCB, a second coil disposed on a second area of the PCB, and a third coil disposed on at least 
Subcombination II has separate utility such as a lens carrier of which at least a portion is disposed inside the second camera housing and which comprises the lens, and a plurality of balls disposed between the lens carrier and the second camera housing, wherein the second camera housing includes a top surface to which the lens is exposed, a bottom surface facing the top surface, and side surfaces disposed between the top surface and the bottom surface, wherein the side surfaces includes a first corner area and a second corner area, which substantially face each other in the direction of the first rotation axis, and third corner area and the fourth corner area, which substantially face each other in a direction of the second rotation axis, wherein the plurality of balls include a plurality of first balls adjacent to the fourth corner area and a plurality of second balls adjacent to the first corner area, wherein the plurality of second balls is greater than the plurality of first balls, and wherein a chamfer area is disposed between the fourth corner area and the top surface without each of the first portion and the second portion of the guide plate includes a first coupling portion coupled to the camera housing and a first extension portion extending from the central portion to the first coupling portion and extending to be inclined from the central portion, and wherein 
Subcombination III has separate utility such as a printed circuit board (PCB) disposed in the camera housing and surrounding at least a portion of the camera assembly; a plurality of coils including a first coil disposed on a first area of the PCB, a second coil disposed on a second area of the PCB, and a third coil disposed on at least a portion of the camera assembly; and a processor electrically connected to the, the first coil, the second coil, and the third coil, wherein the processor is configured to perform: a first function related to the camera assembly by rotating the camera assembly about at least one of the first rotation axis or the second rotation axis by using at least one of the first coil or the second coil; and a second function related to the camera assembly by .
See MPEP § 806.05(d).


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS G GILES/Primary Examiner, Art Unit 2697